     Case 1:05-cr-00126 Document 582 Filed 05/18/21 Page 1 of 3 PageID #: 4059



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

MAURICE TAFT GIBSON

        Plaintiff,

v.                                          CIVIL ACTION NO. 1:11-0024
                                            (Criminal No. 1:05-00126-01)


UNITED STATES OF AMERICA,

        Defendant.

                         MEMORANDUM OPINION AND ORDER

        By Judgment Order dated January 17, 2014, the court accepted

the Proposed Findings and Recommendation of the magistrate judge

and dismissed plaintiff’s motion under 28 U.S.C. § 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody.      Pending before the court is plaintiff’s motion asking

for relief from that judgment pursuant to Federal Rule of Civil

Procedure 60(b).        See ECF No. 566.

        As our appeals court has noted, “the Federal Rules of Civil

Procedure allow a litigant subject to an adverse judgment to file

either a motion to alter or amend the judgment pursuant to Rule

59(e) or a motion seeking relief from the judgment pursuant to

Rule 60(b).       Although the two rules appear similar, they are in

fact quite distinct.”         Robinson v. Wix Filtration Corp, LLC, 599

F.3d 403, 411 (4th Cir. 2010).          “A Rule 59(e) motion may only be

granted in three situations: ‘(1) to accommodate an intervening

change in controlling law; (2) to account for new evidence not
  Case 1:05-cr-00126 Document 582 Filed 05/18/21 Page 2 of 3 PageID #: 4060



available at trial; or (3) to correct a clear error of law or

prevent manifest injustice.’”       Mayfield v. National Ass’n for

Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012)

(quoting Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007)).

“It is an extraordinary remedy that should be applied sparingly.”

Id.   The circumstances under which this type of motion may be

granted are so limited that “[c]ommentators observe ‘because of

the narrow purposes for which they are intended, Rule 59(e)

motions typically are denied.’”        Woodrum v. Thomas Mem’l. Hosp.

Found., Inc., 186 F.R.D. 350, 351 (S.D.W. Va. 1999)(citation

omitted).

      Rule 60(b) of the Federal Rules of Civil procedure provides

in pertinent part:

      On motion and just terms, the court may relieve a party
      . . . from a final judgment, order, or proceeding for
      the following reasons: (1) mistake, inadvertence,
      surprise, or excusable neglect; (2) newly discovered
      evidence that, with reasonable diligence, could not
      have been discovered in time to move for a new trial
      under Rule 59(b); (3) fraud (whether previously called
      intrinsic or extrinsic), misrepresentation, or
      misconduct by an opposing party; (4) the judgment is
      void; (5) the judgment has been satisfied, released, or
      discharged; it is based upon an earlier judgment that
      has been reversed or vacated; or applying it
      prospectively is no longer equitable; or (6) any other
      reason that justifies relief.

Relief from final judgment under Rule 60(b) is an extraordinary

remedy that “is only to be invoked upon a showing of exceptional

circumstances.”    Pressley Ridge Schools v. Lawton, 180 F.R.D.



                                      2
  Case 1:05-cr-00126 Document 582 Filed 05/18/21 Page 3 of 3 PageID #: 4061



306, 308 (S.D.W. Va. 1998).       Dispositions of Rule 60(b) motions

are reviewed for abuse of discretion.           See id.

     Plaintiff has not demonstrated that he is entitled to relief

under Federal Rule of Civil Procedure 60(b)(5) or 60(b)(6).              For

all these reasons, Gibson’s motion is DENIED.               Gibson’s motion

for a status report on hearing and to appoint counsel is also

DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and unrepresented parties.

     IT IS SO ORDERED this 18th day of May, 2021

                                   ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                      3
